Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 7 March 1799
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth



New York March 7. 1799

I duly received My Dear Sir Your letter of the 17th of January. Accept my thanks for the remarks it contains on the plan for a Military School.
We were extremely alarmed yesterday by the intelligence coming from Philadelphia of an accident to you at a Review. But an arrival here has greatly relieved us. We earnestly desire a contradiction. Affectly & truly yrs.

A H
General Pinckney

